ORDER

PER CURIAM.
Defendant appeals conviction and sentence on charge of stealing over $150 in violation of section 570.080 RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of *939law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b). The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.